          Case 2:20-cv-00268-CB Document 26 Filed 11/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANGELA GUBALA,                                 )
                                               )      Civil Action No. 2:20-cv-0268
       Plaintiff,                              )
                                               )      HONORABLE CATHY BISSOON
v.                                             )
                                               )
LEMIEUX GROUP, LP, t/d/b/a                     )
THE PITTSBURGH PENGUINS, et al.                )
                                               )
       Defendants.                             )

                                STIPULATION FOR DISMISSAL

       The parties to this action by and through their undersigned counsel of record hereby

stipulate to the dismissal of this action with prejudice, with each party to bear its own costs.

                                               Respectfully submitted:


                                               s/Joel S. Sansone
                                               Law Offices of Joel S. Sansone
                                               PA ID No. 41008
                                               Two Gateway Center, Suite 1290
                                               Pittsburgh, Pennsylvania 15222
                                               412.281.9194
                                               Counsel for Plaintiffs

                                               s/James F. Glunt
                                               James F. Glunt, Esquire
                                               Reed Smith
                                               Reed Smith Center
                                               225 Fifth Avenue
                                               Pittsburgh, Pennsylvania 15222


By the Court:



____________________________________ J
